


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 
 
SUPPLY AGREEMENT


BETWEEN


FRANKLIN COVEY PRODUCTS, LLC


AND


FRANKLIN COVEY PRODUCT SALES, INC.


MADE EFFECTIVE AS OF


JULY 5, 2008, 11:59 P.M., MOUNTAIN DAYLIGHT TIME
 

















 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Table of Contents

TABLE OF CONTENTS
 

 
Page
ARTICLE I. DEFINITIONS
 
1
 
1.1
Definitions
1
 
ARTICLE II. MANUFACTURE AND SUPPLY
 
6
 
2.1
Manufacture and Supply
6
 
2.2
Purchase Orders
6
 
2.3
Acceptance of Purchase Orders
7
 
2.4
Purchase Order Adjustments
8
 
2.5
Cancellations
8
 
2.6
Forecasts
8
 
2.7
2.8
Vendor Quality Standards
Quality Standards
9
9
 
ARTICLE III. SUPPLY OF PRODUCTS
 
9
 
3.1
Products Supplied
9
 
3.2
Exclusivity
9
 
3.3
Right of First Offer
9
 
ARTICLE IV. DELIVERY AND ACCEPTANCE
 
10
 
4.1
Shipment
10
 
4.2
Timely Delivery
10
 
4.3
Acceptance
11
 
4.4
Rejection
11
 
ARTICLE V. PRICE AND PAYMENT
 
11
 
5.1
Prices of Products Supplied by FC Products LLC
11
 
5.2
Prices of Products Supplied by FC Sales Inc
12
 
5.3
Invoices
12
 
5.4
Payment
12
 
5.5
Taxes
12
 
ARTICLE VI. RECORD-KEEPING; AUDITS; RECALLS
 
12
 
6.1
Record-Keeping
12
 
6.2
Inspections
13
 
6.3
Records; Audit
13
 
6.4
Recalls
13


i

--------------------------------------------------------------------------------

Table of Contents



ARTICLE VII. GOVERNANCE
13
 
 
7.1
Supply Relationship Managers
13
 
7.2
Strategic Relationship Committee
14
 
ARTICLE VIII. EFFECTIVENESS, TERM AND TERMINATION
14
 
 
8.1
Effectiveness; Term
14
 
8.2
Termination
14
 
8.3
Termination of a Purchase Order; Partial Termination
15
 
8.4
Effect of Termination
15
 
8.5
Survival
 
15
ARTICLE IX. INDEMNIFICATION
 
16
 
9.1
Indemnification by FC Products LLC
16
 
9.2
Indemnification by FC Sales Inc.
16
 
9.3
Procedures
 
16
ARTICLE X. WARRANTIES, LIMITATION OF WARRANTIES AND LIABILITY
 
17
 
10.1
Warranties
17
 
10.2
Damages
 
17
ARTICLE XI. CONFIDENTIAL INFORMATION
 
18
 
11.1
Definition
18
 
11.2
Restrictions on Use
18
 
11.3
Nonsolicitation
 
18
ARTICLE XII. MISCELLANEOUS
 
18
 
12.1
Assignment
18
 
12.2
Injunctive Relief
19
 
12.3
Severability
19
 
12.4
Interpretation
19
 
12.5
Amendment and Waiver
20
 
12.6
Governing Law
20
 
12.7
Consent to Jurisdiction
20
 
12.8
Independent Contractors
21
 
12.9
Notices
21
 
12.10
Publicity
22
 
12.11
Complete Agreement
22
 
12.12
Signatures, Counterparts
22
 
12.13
Construction
23



 
Exhibit A    Standard Spread
 

ii

--------------------------------------------------------------------------------

Table of Contents

SUPPLY AGREEMENT
 
This SUPPLY AGREEMENT (this “Agreement”) between Franklin Covey Products, LLC, a
Utah limited liability company (“FC Products LLC”), and Franklin Covey Product
Sales, Inc., a Utah corporation (“FC Sales Inc.”), dated July 7, 2008 is made
effective as of July 5, 2008, 11:59 P.M. Mountain Daylight Time.
 
Recitals
 
WHEREAS, Franklin Covey Co., a Utah corporation (“Franklin Covey Co.”), certain
Affiliates of Franklin Covey Co., FC Sales Inc., and FC Products LLC are parties
to a Master Asset Purchase Agreement dated as of May 22, 2008, as amended (the
“Asset Purchase Agreement”), a Master License Agreement made effective as of
July 5, 2008, 11:59 P.M. Mountain Daylight Time (the “License Agreement”), a
Master Shared Services Agreement made effective as of July 5, 2008, 11:59 P.M.
Mountain Daylight Time (the “Shared Services Agreement”), a Sublease Agreement
between Franklin Development Corporation and FC Products LLC (the “Lease
Agreement”) and a Sub-sublease Agreement between FC Products LLC and Franklin
Covey Co. (the “Sub-sublease Agreement”) (collectively the “Ancillary
Agreements”); and
 
WHEREAS, the parties wish to supply Products and to receive Products to fulfill
the purposes of the License Agreement, subject to the terms and conditions
hereof.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:
 
 
ARTICLE I.  DEFINITIONS
 
1.1    Definitions.  All capitalized terms used in this Agreement have the
meanings set forth below, unless the context clearly indicates otherwise.
 
“Affiliate” means, when used with reference to any Person, any other Person that
directly, or indirectly through one or more intermediaries, has control of the
first Person, or of which the first Person has control, or which is under common
control with the first Person.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Ancillary Agreements” has the meaning set forth in the Recitals.
 
“Asset Purchase Agreement” has the meaning set forth in the Recitals.
 
“Assigned Software” means the Software assigned to FC Products LLC pursuant to
the Asset Purchase Agreement and includes the Forms Wizard, Address/Phone and
Confidant software products.
 
“Assigned Trademarks” means the Trademarks listed on Exhibit B of the License
Agreement.
 

 

--------------------------------------------------------------------------------

Table of Contents

“Binders And Totes” means those products sold by FC Products LLC (i) that can be
used to organize and manage Planners and other Paper-Based Products or (ii) that
are used to carry materials, including bags, cases and satchels.
 
“Boxed PlanPlus Software” means the planning and organizational Software
currently known as PlanPlus for Outlook, PlanPlus for Windows, PlanOne,
TasksPlus and ProjectsPlus.
 
“Business Day” means any day, other than Saturday or Sunday, on which commercial
banks in the United States of America are open for business.
 
“Confidential Information” has the meaning set forth in Section 11.1.
 
“Content-Rich Media” means content created, prepared, commissioned or licensed
by Licensor and presented in books, audio books, videos, audiotapes, CDs, DVDs
and similar media (other than Software), including each of the foregoing that is
delivered in downloadable format, not including the 7 Habits Interactive
Product.
 
“Corporate Gift Items” means those objects typically given as gifts in a
corporate setting, including, without limitation, paperweights, desk sets and
similar items.
 
“Delivery Date” means the date on which the parties agree to deliver any Product
subject to a Purchase Order.
 
“Discloser” has the meaning set forth in Section 11.1.
 
“EBITDA” means earnings before interest, taxes, depreciation and
amortization.  Depreciation expense generated in the production of inventory
shall be included in inventory’s standard cost and the amortization of certain
costs directly associated with the generation of revenue may be included in the
EBITDA calculation (i.e. will lower EBITDA).  Examples of these costs include
the depreciation of equipment specifically used for the production of inventory
or the amortization of a prepaid author royalty.
 
“Education Planner” means a Planner that is designed to be used by educators or
students and that contains training or Execution-Related Materials.
 
“Effective Date” has the meaning set forth in Section 8.1.
 
“Execution-Related Materials” means information included in a Planner that
assists an individual in performing tasks required or recommended by an
employer, client or similar entity.  As an example and without limitation,
execution-related materials include information in a Planner for a retail
manager that sets out steps to be followed in preparation for the peak retail
selling season.
 
“FC Sales Inc. Change of Control” means (i) the acquisition of FC Sales Inc. by
a third party by means of any transaction or series of transactions (including,
without limitation, any acquisitions, recapitalization, conversion,
reorganization, stock purchase, merger or consolidation); (ii) a sale or other
disposition of all or substantially all the assets of FC Sales Inc.; (iii) any
of the foregoing transactions involving the parent corporation of FC Sales Inc.;
or (iv) the acquisition of equity securities by a Person or Persons acting as a
 

2

--------------------------------------------------------------------------------

Table of Contents

group, which together with equity securities already held by such Person or
Persons, constitutes more than 50% of the total voting power of the parent
corporation of FC Sales Inc.
 
“Indemnified Party” has the meaning set forth in Section 9.3.
 
“Indemnifying Party” has the meaning set forth in Section 9.3.
 
“Individual Effectiveness, Management/Leadership and/or Organizational Execution
Skills” means any and all organizational, management, leadership or personal
effectiveness skills and the techniques and strategies for attaining such skills
including, without limitation, executive coaching, management coaching,
performance review, trust-building (in or out of an organizational setting),
execution-related skills, personal time management, personal performance,
personal goal-setting (including personal time-management, performance and goal
setting in any academic or educational environment), family effectiveness,
family organization, family goal-setting, family values, personal fitness,
wellness and life balance, and any other form of training.
 
“Lease Agreement” has the meaning set forth in the Recitals.
 
“License Agreement” has the meaning set forth in the Recitals.
 
“Licensed Copyrights” means the copyrights and copyrighted materials, whether
registered or not, that are listed on Exhibit C of the License Agreement.
 
“Licensed Materials” means the Licensed Trademarks and the Licensed Copyrights
as set forth and defined in the License Agreement.
 
“Licensed Products” means those products listed on Exhibit D of the License
Agreement.
 
“Licensed Trademarks” means those trademarks listed on Exhibit A of the License
Agreement.
 
“MFN Pricing” means the party purchasing the good shall receive a price no less
favorable than the price available to other similarly situated purchasers for
the same good at the time of the sale.
 
“Mobile PlanPlus Software” means the planning and organizational Software for
use by customers through cellular telephones or similar personal device and
currently known as Mobile PlanPlus.
 
“Motivational Artwork” means any print, artwork or other display-worthy media
that incorporates Licensed Trademarks and/or Licensed Copyrights.
 
“New Licensed Product” means a new product that is not substantially similar to
an existing Licensed Product and that uses Licensed Materials.
 

3

--------------------------------------------------------------------------------

Table of Contents

“New Non-Licensed Product” means a new product that is not substantially the
same as an existing Licensed Product and that does not use Licensed Materials.
 
“New Product” means any New Licensed Product, New Non-Licensed Product or an
extension of a Specialty Product that differs significantly from the Specialty
Product.
 
“Online PlanPlus Software” means the planning and organizational Software
currently known as the Basic, Sales, Business and Project editions of PlanPlus
Online.
 
“Ordering Party” has the meaning given in Section 2.1.
 
“Paper-Based Products” means all Planners and any additional paper-based
Products produced by FC Products LLC, including forms, tabs, journals, loose
paper, fillers and like products.
 
“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, unincorporated association, trust, joint venture,
union or other organization or entity, including a governmental entity.
 
“Planner” means any paper-based product (i) bearing Trademarks of Franklin Covey
Co. or its Affiliates and (ii) organized consecutively by date so that its user
may organize, plan and schedule events and tasks, along with ancillary pages
that serve a related purpose, including, by way of example, pages to organize
addresses and phone numbers and pages to take notes at meetings.
 
“Price Competitive” has the meaning set forth in Section 3.2.
 
“Price List” has the meaning set forth in Section 5.1(a).
 
“Products” means the goods available for supply under this Agreement and, with
respect to FC Products LLC, means any Licensed Product available to FC Sales
Inc. pursuant to the License Agreement (including without limitation all
Planners), New Products, Assigned Software and Boxed PlanPlus Software and, with
respect to FC Sales Inc., means Content-Rich Media, the 7 Habits Interactive
Product, Supplied Software and Training-Oriented Products.
 
“Prohibited Activity” means (i) publishing or promoting indecent or pornographic
materials, (ii) deriving a substantial portion of revenue from gaming activities
or the promotion or sale of alcoholic beverages, tobacco products or firearms,
(iii) having as a primary purpose the advocacy of a particular political or
moral position or (iv) illegal activities.
 
“Prohibited Party” means any Person that, directly or indirectly through
Affiliates, engages in a Prohibited Activity.
 
“Purchase Order” has the meaning given in Section 2.2.
 
“Recipient” has the meaning set forth in Section 11.1.
 
“Revised Purchase Order” has the meaning set forth in Section 2.4.
 

4

--------------------------------------------------------------------------------

Table of Contents

“Shared Services Agreement” has the meaning set forth in the Recitals.
 
“Software” means computer programs or data, whether in object code or source
code, regardless of the media format of such Software, and all documentation
relating thereto.
 
“Specialty Products” means those categories of products listed on Exhibit K of
the License Agreement that are sold by FC Products LLC as of the Effective Date
so long as they do not use the Licensed Materials.
 
“Specifications” means any specific requirements included in a Purchase Order
placed by FC Sales Inc. for the purchase of any Training Planner, Education
Planner, or any other Product where special instructions are required.
 
“Standard Planner” means a Planner in the general form available to the general
public in retail channels as of the Effective Date and not including training or
Execution-Related Materials.  For the avoidance of doubt, the content contained
in Planners available to the general public in retail channels as of the
Effective Date shall not be deemed “training or Execution-Related Materials.”
 
“Standard Spread” has the meaning set forth in Exhibit A.
 
“Strategic Relationship Committee” means the committee established pursuant to
the License Agreement.
 
“Sub-sublease Agreement” has the meaning set forth in the Recitals.
 
“Supply Relationship Manager” has the meaning given in Section 7.1.
 
“Supplying Party” has the meaning given in Section 2.1.
 
“Supplied Software” means Online PlanPlus Software and Mobile PlanPlus Software.
 
“Tailored Planner” means a Planner that has been customized according to the
specifications of an Organizational Client or other organizational customer to
contain logos, employee directory information, a listing of company holidays and
any other information approved by Franklin Covey or its Affiliates not including
and training or Execution-Related Materials.
 
“Testing Period” has the meaning set forth in Section 4.3.
 
“Trademark” means rights in trademarks, trade names, service marks, service
names, design marks, logos, trade dress, or similar rights with respect to
identification of origin, whether registered or unregistered, as well as rights
in internet domain names, uniform resource locators and e-mail addresses.
 
“Training-Oriented Product” means any good, product or thing in any tangible
form (including Software) that is designed to teach individuals or organizations
Individual Effectiveness, Management/Leadership and/or Organizational Execution
Skills.
 

5

--------------------------------------------------------------------------------

Table of Contents

“Training-Oriented Service” means any seminar, session, online course, webinar,
consultation or similar interaction, whether or not for a fee, where the subject
matter of such service relates to or includes Individual Effectiveness,
Management/Leadership and/or Organizational Execution Skills.
 
“Training Planner” means a Planner that has been customized according to the
specifications of an Organizational Client or other organizational customer and
that does contain training and/or Execution-Related Materials.  A Training
Planner may include logos, employee director information, a listing of company
holidays and other information supplied by the Organizational Client or other
organizational customer.
 
ARTICLE II.  MANUFACTURE AND SUPPLY
 
2.1    Manufacture and Supply.  The Supplying Party agrees that it will
manufacture and supply, directly or through Affiliates or other third parties,
the Products that the Ordering Party may order hereunder, in accordance with all
of terms and conditions of this agreement.  “Supplying Party” means the party
supplying Products pursuant to this Agreement.  “Ordering Party” means a party
to this Agreement or any of its Affiliates that orders Products pursuant to this
Agreement.
 
2.2    Purchase Orders.  The Ordering Party may order Products by submitting a
Purchase Order (as further described in Section 2.2(c), a “Purchase Order”) from
time to time to the Supplying Party by means of a mailed, couriered, electronic
or facsimile communication.  The Supplying Party shall be deemed to have
received a Purchase Order on the date of its electronic or electronically
confirmed facsimile receipt or upon its delivery to the Supplying Party by mail
or courier service.
 
(a) Purchase Orders for Products supplied by FC Products LLC in small quantities
that are intended as a special accommodation for FC Sales Inc.’s or its
Affiliates’ customers shall be placed at least five (5) Business Days prior to
the Delivery Date, subject to the FC Products LLC’s inventory.  FC Products LLC
agrees to use commercial best efforts to accept Purchase Orders on a shorter
time frame for such accommodation orders.  Purchase Orders for Products supplied
by FC Products LLC in large quantities shall be submitted prior to the required
Delivery Date as follows:
 
(i) The Purchase Order for Paper-Based Products shall be placed at least sixty
(60) calendar days prior to the Delivery Date.
 
(ii) The Purchase Order for Binders And Totes shall be placed at least one
hundred twenty (120) calendar days prior to the Delivery Date.
 
(iii) The Purchase Order for Boxed PlanPlus Software shall be placed at least
thirty (30) calendar days prior to the Delivery Date.
 
(iv) The Purchase Order for Specialty Products shall be placed at least thirty
(30) calendar days prior to the Delivery Date.
 

6

--------------------------------------------------------------------------------

Table of Contents

(b) Purchase Orders for Products supplied by FC Sales Inc. shall be placed at
least thirty (30) Business Days prior to the Delivery Date, subject to FC Sales
Inc.’s inventory.
 
(c) Each Purchase Order shall include:
 
(i) a unique Purchase Order number;
 
(ii) the delivery address;
 
(iii) the bill-to address;
 
(iv) the date of the Purchase Order;
 
(v) terms for payment;
 
(vi) mode of shipment;
 
(vii) terms for title transfer of shipment (e.g. FOB [Location]);
 
(viii) a description of the Products;
 
(ix) Specifications, if applicable; and
 
(x) the Delivery Date(s).
 
(d) This Agreement shall govern each Purchase Order, and any conflict or
inconsistency between the terms of this Agreement and a Purchase Order shall be
resolved in favor of this Agreement. No additional or conflicting terms in any
acknowledgement or acceptance from the Supplying Party shall govern.
 
(e) Except as provided in Sections 2.7, 3.2 and 3.3, nothing in this Agreement
shall restrict a Supplying Party from procuring the Products from any third
party.
 
2.3    Acceptance of Purchase Orders. 
 
(a) The Supplying Party shall notify the Ordering Party within five (5) Business
Days of receipt of any Purchase Order setting forth either (i) its acceptance of
the Purchase Order; or (ii) any proposed amendments to the Delivery Date(s),
quantities and/or Specifications for the Products ordered.  Failure by the
Supplying Party to notify the Ordering Party within five (5) Business Days of
receipt of a Purchase Order shall be deemed a rejection of the Purchase Order.
 
(b) If the Supplying Party responds pursuant to 2.3(a)(ii) above, the Ordering
Party and the Supplying shall negotiate in good faith and in a timely manner
such Delivery Dates, quantities and Specifications, if applicable.  Upon
agreement of the parties, an authorized representative of each party shall
execute the Purchase Order and upon the date of the Supplying Party’s execution
the Purchase Order shall be deemed accepted.
 

7

--------------------------------------------------------------------------------

Table of Contents

(c) If FC Products LLC is the Supplying Party and the price of any Product
ordered as calculated according to the terms of this Agreement is higher than
the price of such Product on the Price List, FC Products LLC shall include the
current price in its notification under Section 2.3(a), after which notice FC
Sales Inc. shall have an additional two (2) Business Days to reject the Purchase
Order by giving FC Products LLC written notice of its intent to reject the
Purchase Order.  Failure by FC Sales Inc. to provide such written notice after a
price change notification shall be deemed acceptance of all the terms of the
Purchase Order, including price.
 
(d) Each Purchase Order shall become binding upon the parties upon acceptance.
 
2.4    Purchase Order Adjustments.  The Ordering Party may at any time request a
change in a Purchase Order (including in any Specifications), by submitting
written notice by means of a mailed, couriered, electronic or facsimile
communication to the Supplying Party detailing the nature, extent and proposed
manner of performance of the proposed change, and estimated scheduling, pricing
and cost information relating thereto.  The Supplying Party shall evaluate each
such request, and submit to the Ordering Party a written response, unless
otherwise agreed by the parties, to each such request within five (5) Business
Days following receipt thereof.  The Supplying Party’s written response shall
address any impact the proposed changes will have on the Purchase Order.  The
parties shall negotiate the desired changes in good faith.  If the parties agree
to the changes, the Ordering Party shall prepare a written description of the
agreed changes (a “Revised Purchase Order”), which will become effective when
accepted in writing by the Supplying Party.  Upon acceptance by the Supplying
Party, the Revised Purchase Order will replace the original Purchase Order and
will prevail over any inconsistent terms of the original Purchase Order.  The
Supplying Party agrees to implement such agreed changes in an expeditious and
commercially prudent manner.  If the parties do not agree to the changes
requested via the Revised Purchase Order within five (5) Business Days of first
receipt by the Supplying Party of written notice of the changes, the Ordering
Party may terminate the Purchase Order to which the changes relate, in whole or
in part, with written notice to Supplying Party.  The Ordering Party shall
reimburse the Supplying Party for the actual costs incurred by the Supplying
Party that are directly related to the cancelled Purchase Order and that cannot
be mitigated by the Supplying Party through returns, reuse or other commercially
reasonable measures.
 
2.5     Cancellations.  A Purchase Order may be canceled, in whole or in part,
upon written notice by Ordering Party at any time prior to thirty (30) days
before the applicable Delivery Date(s), provided that Purchase Orders for
Binders and Totes must be cancelled at least sixty (60) days prior to the
applicable Delivery Date(s).  The Ordering Party shall reimburse the Supplying
Party for the actual costs incurred by the Supplying Party that are directly
related to the cancelled Purchase Order and that cannot be mitigated by the
Supplying Party through returns, reuse or other commercially reasonable
measures.  In no event shall an Ordering Party be liable for any incidental,
special, consequential or punitive damages for cancellation of any Purchase
Orders submitted under this Agreement.
 
2.6    Forecasts.  FC Sales Inc. shall provide FC Products LLC with a written
forecast setting forth estimated orders FC Sales Inc. expects to place for all
Planners at least twelve (12) months prior to the start date of such
Planners.  Eight (8) months prior to the
 

8

--------------------------------------------------------------------------------

Table of Contents

start date for any January 1 Planner and six (6) months prior to the start date
of any other Planner, FC Sales Inc. shall confirm its estimated orders, as
adjusted, in a written confirmation.  FC Sales Inc. commits to purchase, and
shall submit Purchase Orders for, at least 75 percent of the estimated orders of
each type of Planner stated in such written confirmations.  As used in this
Section 2.6, “start date” means the first dated page contained in the Planner.
 
2.7    Vendor Quality Standards.  The Supplying Party shall not engage any third
party to manufacture or supply Products pursuant to this Agreement that is a
Prohibited Party or that would damage or derogate from the goodwill, image and
reputation of FC Products LLC, FC Sales Inc. or any Licensed Trademarks or
Assigned Trademarks.
 
2.8    Quality Standards.  In addition to all the terms and conditions of the
License Agreement, Products delivered by the Supplying Party pursuant to this
Agreement shall be of the same quality as like products sold by the Supplying
Party in its usual channels of commerce.
 
ARTICLE III.  SUPPLY OF PRODUCTS
 
3.1    Products Supplied.  Subject to the terms and conditions of this Agreement
and the License Agreement, each party shall manufacture, directly or indirectly,
and supply the other party with its Products as set forth in any Purchase Order.
 
3.2    Exclusivity. 
 
(a) FC Sales Inc. shall purchase all Products available for supply from FC
Products LLC under this Agreement exclusively from FC Products LLC so long as
the prices of such Products are price competitive (as described in the next
sentence, “Price Competitive”).  A price will be deemed Price Competitive if the
invoice price prepared by FC Products LLC for such Product (excluding delivery
and overhead costs such as freight and warehouse expenses) is at least as good
as the invoice price FC Sales Inc. could obtain by sourcing the same product at
the same quality and quantity levels and under the same time constraints in
other channels, taking into account the totality of the business relationship
provided by FC Sales Inc.; provided that prices supplied by a prospective vendor
that are below the actual cost of production of the product (a loss leader)
shall not be used for comparison.
 
(b) If FC Sales Inc. determines that any Product supplied by FC Products LLC
subject to this Section 3.2 is no longer Price Competitive, FC Sales Inc. shall
have the right to purchase such Product from a third party, subject to the
restrictions of Section 2.7.  If at any time FC Sales Inc. determines in good
faith that FC Products LLC is no longer Price Competitive in the aggregate, FC
Sales Inc. may solicit a bid or bids from third parties for all of the business
it conducts under this Agreement or a substantial portion thereof.  FC Products
LLC shall have the right to match the bid and retain the business.
 
3.3    Right of First Offer.
 
(a) FC Sales Inc. agrees that it will purchase the Products listed in this
Section 3.3 subject to a right of first offer to FC Products LLC to manufacture
such Products.  FC Products LLC shall have the exclusive right to manufacture
any product subject to this
 

9

--------------------------------------------------------------------------------

Table of Contents

Section 3.3 if FC Products LLC meets FC Sales Inc.’s cost, quality and
timeliness requirements as contained in the Purchase Order issued by FC Sales
Inc. (including any Specifications).
 
(b) The following Products are subject to the right of first offer of this
Section 3.3:
 
(i) Tailored Planners;
 
(ii) Training Planners;
 
(iii) Education Planners; and
 
(iv) Training-Oriented Products.
 
(c) If FC Products LLC declines to provide the Products listed in Section 3.3(b)
on the terms and conditions provided by FC Sales Inc., FC Sales Inc. shall not
source the same Product or Products from any third party on terms more favorable
to such third party.
 
ARTICLE IV.  DELIVERY AND ACCEPTANCE
 
4.1    Shipment.  The Supplying Party shall ship Products in accordance with
each binding Purchase Order.  Products shall be marked for shipment to the
Ordering Party, and delivered to a carrier designated by Ordering Party, F.O.B.
the Supplying Party’s facility.
 
4.2    Timely Delivery.
 
(a) Delivery of all shipments to the Ordering Party shall be at a minimum 95% on
time on the Delivery Date (up to two days late).  At its option, the Ordering
Party (i) may, by notice to Manufacturer, cancel a Purchase Order, in whole or
in part, for any Products which are not timely delivered, or (ii) may require a
late shipment discount, as set forth in Section 4.2(b).
 
(b) Ordering Party’s late shipment discounts are as follows:
 
(i) If the date on which the Ordering Party takes delivery of a Product is
between three (3) and five (5) Business Days after the Delivery Date on the
Purchase Order, the Ordering Party may take a five percent (5%) discount off the
invoice price of such Product.
 
(ii) If the date on which the Ordering Party takes delivery of a Product is
between six (6) and ten (10) Business Days after the Delivery Date on the
Purchase Order, the Ordering Party may take a seven percent (7%) discount off
the invoice price of such Product.
 
(iii) If the date on which the Ordering Party takes delivery of a Product is
eleven (11) or more Business Days after the Delivery Date on the Purchase Order,
the Ordering Party may take a ten percent (10%) discount off the invoice price
of such Product.
 
10

--------------------------------------------------------------------------------

Table of Contents
 
4.3    Acceptance.  Notwithstanding any written confirmation from the Supplying
Party, any Product manufactured or supplied hereunder shall be received by the
Ordering Party subject to inspection and performance testing in a commercially
reasonable manner.  The Ordering Party shall have five (5) Business Days from
the date of receipt of each shipment of Products to determine to its reasonable
satisfaction whether the Products are of the correct count and conform in all
material respects to the applicable Specifications (the “Testing Period”).  The
Ordering Party’s failure to provide notice of acceptance or rejection (pursuant
to Section 4.4 below) to the Supplying Party prior to the end of the applicable
Testing Period shall be deemed acceptance.  The acceptance of any Product shall
in no way limit the Ordering Party’s rights under any warranty or for
indemnification hereunder.
 
4.4    Rejection.  If the Ordering Party reasonably determines that the Products
(or any of them) are not of the correct count or do not conform to the
Specifications, if applicable, or, to the quality standards set forth in Section
2.8, the Ordering Party may, at its option, reject the same by giving the
Supplying Party written notice thereof by no later than the close of business on
the last day of the applicable Testing Period.  The Ordering Party may hold for
the Supplying Party or return any rejected Products to the Supplying Party for
credit for the full price of the rejected Products.  Any exceptions to the
foregoing sentence, in the form of replacement of rejected Products with
reworked or new Products, will be negotiated by both parties.  At the mutual
agreement of the parties, the Supplying Party may recommend a remedy or
workaround to cure any faults in the Products so that such Products are
acceptable to the Ordering Party.  All costs of return or destruction of
rejected Products shall be borne by the Supplying Party.
 
ARTICLE V.  PRICE AND PAYMENT
 
5.1    Prices of Products Supplied by FC Products LLC.  FC Products LLC shall
supply its Products to FC Sales Inc. at the prices set forth in this Section
5.1.
 
(a) At least once a year, FC Products LLC shall provide FC Sales Inc. with a
list of prices applicable to all Products under this Agreement (the “Price
List”), which FC Products LLC may, at its option, update from time to
time.  Prices on the Price List will apply to Products ordered pursuant to a
Purchase Order, provided that FC Products LLC may indicate that a price has
increased as provided in Section 2.3.
 
(b) Products purchased pursuant to the right of first offer in Section 3.3 of
this Agreement shall be supplied at the price agreed upon by the parties.
 
(c) Products that are special orders because the requested Delivery Date does
not comply with Section 2.2 or for some other reason shall be supplied at the
price agreed upon by the parties.
 
(d) Assigned Software shall be supplied at MFN Pricing.
 
(e) Boxed PlanPlus Software shall be supplied at Standard Spread if to be used
in connection with the Training-Oriented Products or Training-Oriented Services
of an Affiliate of FC Sales Inc. and at MFN Pricing for all other uses.
 

11

--------------------------------------------------------------------------------

Table of Contents

(f) Except as otherwise provided in this Section 5.1, all Products supplied by
FC Products LLC shall be supplied at Standard Spread.
 
5.2   Prices of Products Supplied by FC Sales Inc.  FC Sales Inc. shall supply
its Products to FC Products LLC at the prices set forth in this Section 5.2.
 
(a) Content-Rich Media that is available to FC Products LLC as of the Effective
Date and that is listed on Exhibit R of the License Agreement, other than
downloadable versions of such Content-Rich Media, shall be supplied to FC
Products LLC at Standard Spread.
 
(b) There shall be no direct charge to FC Products LLC by FC Sales Inc. for
sales of Boxed PlanPlus Software, and the parties agree that all charges payable
by FC Products LLC shall be made directly to the software developer.
 
(c) For each unit of Online PlanPlus Software and Mobile PlanPlus Software sold
by FC Products LLC in the three-year period following the Effective Date, FC
Products LLC shall pay to FC Sales Inc. the Standard Spread for so long as FC
Products LLC has received, in the then-current fiscal year, EBITDA contribution
from such sales of less than $3,020,000; and FC Products LLC shall pay MFN
Pricing for each unit sold thereafter for the remainder of such fiscal
year.  For each unit of Online PlanPlus Software and Mobile PlanPlus Software
sold by FC Products LLC after the initial three-year period following the
Effective Date, FC Products LLC shall pay to FC Sales Inc. MFN Pricing.
 
(d) Except as otherwise provided in Section 5.2 and subject to the terms and
conditions of the License Agreement, all Products supplied by FC Sales Inc.,
including, for the avoidance of doubt, the 7 Habits Interactive Product, all
downloadable versions of Content-Rich Media, and all Content-Rich Media created
after the Effective Date, shall be supplied at MFN Pricing.
 
5.3    Invoices.  The Supplying Party shall invoice the Ordering Party for the
Product price upon shipment of Products under each Purchase Order.  The
Supplying Party shall invoice the Ordering Party for any other amounts due
hereunder within five (5) days of the end of the month in which such amounts
arose.
 
5.4    Payment.  Undisputed payment for Products shall be due forty five (45)
days from the date of receipt by the Ordering Party of invoice; provided, that
if the Ordering Party rejects such Products pursuant to Section 4.4, and the
parties agree to delivery of replacement products therefore, then payment shall
be due for such replacement Products within forty five (45) days after receipt
by the Ordering Party of invoice for replacement Products.
 
5.5    Taxes.  All amounts due hereunder are inclusive of all taxes, duties,
sales taxes, value added taxes, assessments, and similar taxes and duties
relating to the Products.
 
ARTICLE VI.  RECORD-KEEPING; AUDITS; RECALLS
 
6.1    Record-Keeping.  The Supplying Party shall maintain adequate records
concerning the manufacturing, packaging and labeling of Products supplied
pursuant to this Agreement.  The Supplying Party agrees that Ordering Party may
review and obtain copies of
 

12

--------------------------------------------------------------------------------

Table of Contents

such records from the Supplying Party upon reasonable notice for the purposes
of: (a) confirming that Products were manufactured in compliance with this
Agreement and the License Agreement, and (b) that the prices charged to the
Ordering Party pursuant to Article VI were calculated correctly.
 
6.2    Inspections.  FC Products LLC and FC Sales Inc. shall cooperate, in a
commercially reasonable manner, to ensure that the quality standards applicable
to the Products are met by permitting the party requesting access and its
agents, subject to a mutually acceptable confidentiality agreement, to inspect
all manufacturing and other facilities related to the manufacture of such
Products, no more than once per calendar year, during normal working hours, upon
reasonable written notice to the other party of no less than five (5) Business
Days, and then, only to the extent that FC Products LLC or FC Sales Inc., as
applicable, is authorized to provide such access and subject to all applicable
safety rules and regulations governing such manufacturing and other facilities.
 
6.3    Records; Audit.  To assure compliance with the payment requirements of
this Agreement, each of FC Products LLC and FC Sales Inc., through its
independent auditors or agents, and subject to a confidentiality agreement, may,
upon no less than five (5) Business Days’ written notice, inspect the other
party’s applicable records at the requesting party’s expense from time to time,
and no more frequently than annually.  If any inspection of the other party’s
records indicates an underpayment by an amount equal to or greater than five
percent (5%) of any amounts due hereunder, such party shall promptly reimburse
the other party for all reasonable expenses associated with such inspection
along with the deficient amounts and interest calculated thereon at a simple
annual rate of ten percent (10%).  At the reasonable request of the other party,
each party shall also undertake, at its own expense, an annual audit of such
applicable records by a certified public accounting firm of national reputation
reasonably satisfactory to the other party and shall provide such party with the
findings thereof within thirty (30) days after the closing of FC Products LLC’s
or FC Sales Inc.’s books, as applicable, upon fiscal year end.  Each of FC
Products LLC and FC Sales Inc. shall maintain, or cause to be maintained, all
records necessary to confirm that the prices charged by such party as Supplying
Party pursuant to this Agreement were correctly calculated.
 
6.4    Recalls.  If either party is required (or voluntarily decides) to
initiate a recall of any Products, whether or not such recall has been requested
or ordered by any federal, state or foreign agency, the parties shall cooperate
in good faith to manage the recall and to allocate the costs of the recall.
 
ARTICLE VII.  GOVERNANCE
 
7.1    Supply Relationship Managers.  For a two-year period after the Effective
Date, each of FC Sales Inc. and FC Products LLC shall appoint a relationship
manager who shall serve as its primary point of contact for the other in all
matters relating to this Agreement (each, a “Supply Relationship Manager”).  Any
Supply Relationship Manager may be removed by the party appointing such person
by providing two (2) Business Days written notice to the other party.  The
Supply Relationship Managers shall participate in regular meetings to review the
parties’ performance hereunder, to resolve any issues arising out of the
Agreement, and to otherwise manage the parties’ relationship under this
Agreement.
 
13

--------------------------------------------------------------------------------

Table of Contents
 
7.2    Strategic Relationship Committee.  Issues arising under this Agreement
may be referred to the Strategic Relationship Committee.  Among other things, as
mutually agreed by the parties, the Strategic Relationship Committee shall be
responsible for resolving disputes on an informal basis.
 
ARTICLE VIII.  EFFECTIVENESS, TERM AND TERMINATION
 
8.1    Effectiveness; Term.  This Agreement shall become effective immediately
upon the closing of the transactions contemplated in the Asset Purchase
Agreement, which shall be the date first set forth above (the “Effective Date”),
and shall continue in full force and effect unless and until terminated as
provided in this Article VIII.
 
8.2    Termination. 
 
(a) Each party shall have the right to terminate this Agreement effective
immediately upon the termination of the License Agreement.
 
(b) FC Sales Inc. shall have the right to terminate this Agreement if FC Sales
Inc. or any Affiliate agrees to purchase FC Products LLC or any Affiliate
pursuant to the Right of First Negotiation contained in the License Agreement,
which termination shall be effective as of the effective date of the
transaction.
 
(c) Each party shall have the right to terminate this Agreement effective
immediately upon:
 
(i)
the filing by the other party of a petition in bankruptcy or insolvency;
 
(ii)
any adjudication that the other party is bankrupt or insolvent;
 
(iii)
the filing by the other party of any legal action or document seeking
reorganization, readjustment or arrangement of such party’s business under any
law relating to bankruptcy or insolvency;
 
(iv)
the appointment of a receiver for all or substantially all of the property of
the other party;
 
(v)
the making by the other party of any assignment for the benefit of creditors; or
 
(vi)
sixty (60) days after the institution of any proceedings for the liquidation or
winding up of the business of, or for the termination of the corporate charter
of, the other party if such proceedings are not dismissed such sixty (60) day
period.


14

--------------------------------------------------------------------------------

Table of Contents
 
8.3    Termination of a Purchase Order; Partial Termination. 
 
(a) A Purchase Order may be terminated early by a non-breaching party with
notice to the other party if the other party is in breach of any of its material
obligations under a Purchase Order and fails to remedy that breach within thirty
(30) days after receipt of written notice of such breach from the non-breaching
party.
 
(b) Upon a material breach of this Agreement by FC Products LLC that is not
cured within ninety (90) days after FC Sales Inc. provides written notice to FC
Products LLC of the breach, FC Sales Inc. shall be released of its obligations
under Sections 3.2 and 3.3.  At any time during the ninety (90)-day period, FC
Products LLC may elect to commence non-binding arbitration as provided in
Section 12.7(d) with respect to question of whether either (i) the alleged
breach by FC Products LLC gives rise to the right of partial termination or (ii)
whether the material breach has been cured.  The running of the ninety (90) day
period shall stop if and when FC Products LLC elects to commence non-binding
arbitration.  Immediately upon the delivery of the written opinion of the
arbitrator, if unfavorable to FC Products LLC, the running of the ninety (90)
day cure period shall resume and shall expire at the end of the 90th day so
counted or at the end of the 10th Business Day after the ninety (90) day cure
period resumed, whichever is later.  FC Products LLC may exercise its option to
use non-binding arbitration only once for each incident or series of related
incidents giving rise to a claim for partial termination.
 
8.4    Effect of Termination. 
 
(a) Upon any termination of this Agreement, in addition to the parties’ other
rights and remedies at law and in equity, the parties shall have the following
rights and obligations:
 
(i) the parties shall negotiate in good faith the delivery and payment of any
Products under any outstanding binding Purchase Orders; and
 
(ii) except to the extent necessary to complete performance pursuant to
Section 8.4(a) of this Agreement and to exercise the rights to sell termination
inventory as set forth in Sections 8.5 and 8.6 in the License Agreement: (A) any
license granted hereunder shall immediately terminate; and (B) each party shall
return to the other party any of the other party’s Confidential Information in
such party’s possession or control.
 
(b) Upon any termination of a Purchase Order pursuant to Section 8.3, the
Ordering Party may return any Products purchased under such Purchase Order in
return for reimbursement by the Supplying Party for all amounts paid for such
Products.  If the Ordering Party exercises its rights pursuant to the previous
sentence, the Supplying Party shall refund any amounts paid by the Ordering
Party for which no Products have been received by the Ordering Party, and the
Ordering Party shall have no further obligations under the terminated Purchase
Order.  The Supplying Party shall pay for all costs of delivering Products
returned pursuant to this Section 8.4(b).
 
8.5    Survival.  The following provisions of this Agreement shall survive
termination of this Agreement for any reason:  Articles I, VIII, IX, X, XI and
XII.
 

15

--------------------------------------------------------------------------------

Table of Contents

Termination of this Agreement by a party shall be without prejudice to any other
right or remedy of such party under this Agreement or applicable law.
 
ARTICLE IX.  INDEMNIFICATION
 
9.1    Indemnification by FC Products LLC.  FC Products LLC shall, at its own
expense, indemnify, defend, and hold harmless FC Sales Inc. and its Affiliates,
and their respective officers, directors, employees and representatives, from
and against any claim, demand, cause of action, liability, expense (including
attorney’s fees and costs), or damages to the extent arising from a third-party
claim with respect to:
 
(a) Products supplied by FC Products LLC, including any claim alleging product
liability, injury to property or person or infringement of intellectual property
rights (except to the extent that FC Sales Inc. is obligated to provide
indemnification for such infringement claim under the License Agreement or Asset
Purchase Agreement);
 
(b) any breach by FC Products LLC of this Agreement;
 
(c) any material violation by FC Products LLC of a domestic or international law
or regulation relating to relating to the manufacturing, import or export of
Products; and
 
(d) any negligence or willful misconduct of FC Products LLC or its agents,
employees, directors or officers.
 
9.2    Indemnification by FC Sales Inc.  FC Sales Inc. shall, at its own
expense, indemnify, defend, and hold harmless FC Products LLC and its
Affiliates, and their respective officers, directors, employees and
representatives, from and against any claim, demand, cause of action, liability,
expense (including attorney’s fees and costs), or damages to the extent arising
from a third-party claim with respect to:
 
(a) Products supplied by FC Sales Inc., including any claim alleging product
liability, injury to property or person or infringement of intellectual property
rights;
 
(b) any breach by FC Sales Inc. of this Agreement;
 
(c) any material violation by FC Sales Inc. of a domestic or international law
or regulation relating to relating to the manufacturing, import or export of
Products; and
 
(d) any negligence or willful misconduct of FC Sales Inc. or its agents,
employees, directors or officers.
 
9.3    Procedures.  The party seeking to be indemnified pursuant to this Article
IX (as applicable, the “Indemnified Party”) shall be entitled to indemnification
hereunder only (i) if it gives written notice to the party obligated to provide
such indemnification hereunder (the “Indemnifying Party”) of any claims, suits
or proceedings by third parties which may give rise to a claim for
indemnification with reasonable promptness after receiving written notice of
such claim (or, in the case of a proceeding, is served in such proceeding);
provided, however, that failure to give such notice shall not relieve the
Indemnifying Party of its
 

16

--------------------------------------------------------------------------------

Table of Contents

obligation to provide indemnification, except if and to the extent that the
Indemnifying Party is actually and materially prejudiced thereby, and (ii) once
the Indemnifying Party confirms in writing to the Indemnified Party that it is
prepared to assume its indemnification obligations hereunder, the Indemnifying
Party has sole control over the defense of the claim, at its own cost and
expense; provided, however, that the Indemnified Party shall have the right to
be represented by its own counsel at its own cost in such
matters.  Notwithstanding the foregoing, the Indemnifying Party shall not settle
or dispose of any such matter in any manner which would require the Indemnified
Party to make any admission, or to take any action (except for ceasing use or
distribution of the items subject to the claim) without the prior written
consent of the Indemnified Party, which shall not be unreasonably withheld or
delayed.  Each party shall reasonably cooperate with the other party and its
counsel in the course of the defense of any such suit, claim or demand, such
cooperation to include using reasonable efforts to provide or make available
documents, information and witnesses and to mitigate damages.
 
ARTICLE X.  WARRANTIES, LIMITATION OF WARRANTIES AND LIABILITY
 
10.1    Warranties. 
 
(a) FC Products LLC warrants to FC Sales Inc. that the Products supplied by FC
Products LLC shall (i) conform to the Specifications, if applicable, and to the
quality standards set forth in Section 2.8; (ii) meet and be manufactured in
conformity with the License Agreement and Section 2.7 of this Agreement;
(iii) be free and clear of any lien or encumbrance; (iv) be merchantable; and
(v) be new.
 
(b) FC Sales Inc. warrants to FC Products LLC that the Products supplied by FC
Sales Inc. shall (i) conform to the quality standards set forth in Section 2.8;
(ii) be manufactured in conformity with Section 2.7 of this Agreement; (iii) be
free and clear of any lien or encumbrance; (iv) be merchantable; and (v) be new.
 
(c) EXCEPT AS SET FORTH IN SECTION 10.1(a) AND (b), THE PARTIES HEREBY
SPECIFICALLY DISCLAIM ANY WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY, ENFORCEABILITY, TITLE AND NON-INFRINGEMENT OF THIRD-PARTY RIGHTS, AND
ANY WARRANTIES THAT MAY ARISE DUE TO COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OF TRADE, WHETHER RELATED TO THE LICENSED MATERIALS OR OTHERWISE.
 
10.2    Damages.  NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, IN NO EVENT
SHALL FC PRODUCTS LLC, FC SALES INC., THEIR AFFILIATES, OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, LICENSORS, LICENSEES, SUPPLIERS OR
OTHER REPRESENTATIVES BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL OR PUNITIVE LIABILITY, OR LIABILITY FOR LOSS OF PROFITS, BUSINESS
INTERRUPTION, DIMINUTION IN VALUE, OR LOSS OF GOODWILL ARISING FROM OR RELATING
TO THIS AGREEMENT, THE LICENSED
 

17

--------------------------------------------------------------------------------

Table of Contents

MATERIALS OR THE ASSIGNED TRADEMARKS, EVEN IF THE OTHER PARTY IS EXPRESSLY
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
ARTICLE XI.  CONFIDENTIAL INFORMATION
 
11.1    Definition.  “Confidential Information” means all information disclosed
by one party (the “Discloser”) to any other party (the “Recipient”) (in writing,
orally or in any other form) that is designated, at or before the time of
disclosure, as confidential.  Confidential Information does not include
information or material that (a) is now, or hereafter becomes, through no act or
failure to act on the part of the Recipient, generally known or available;
(b) is or was known by the Recipient at or before the time such information or
material was received from the Discloser, as evidenced by a contemporaneous
writing; (c) is furnished to the Recipient by a third party that is not under an
obligation of confidentiality to the Discloser with respect to such information
or material; or (d) is independently developed by the Recipient, as evidenced by
a contemporaneous writing.
 
11.2    Restrictions on Use.  The Recipient shall hold Confidential Information
in confidence and shall not disclose to third parties or use such information
for any purpose whatsoever other than as necessary in order to fulfill its
obligations or exercise its rights under this Agreement.  The Recipient shall
take all reasonable measures to protect the confidentiality of the other party’s
Confidential Information in a manner that is at least protective as the measures
it uses to maintain the confidentiality of its own Confidential Information of
similar importance.  Notwithstanding the foregoing, the Recipient may disclose
the other party’s Confidential Information (a) to employees and consultants that
have a need to know such information, provided that each such employee and
consultant is under a duty of nondisclosure that is consistent with the
confidentiality and nondisclosure provisions herein, and (b) to the extent the
Recipient is legally compelled to disclose such Confidential Information,
provided that the Recipient shall give advance notice of such compelled
disclosure to the other party, and shall cooperate with the other party in
connection with any efforts to prevent or limit the scope of such disclosure or
use of the Confidential Information.
 
11.3    Nonsolicitation.  During the term of this Agreement, neither party
shall, directly or indirectly, (a) solicit or hire, or assist any other Person
in soliciting or hiring (i) any person who is then, or within the previous
twelve (12) month period was, employed by the other party or (ii) any person who
is then in the process of being recruited by FC Sales Inc., or (b) induce any
such employee to terminate his or her employment with the other party.
 
ARTICLE XII.  MISCELLANEOUS
 
12.1    Assignment. 
 
(a) FC Products LLC shall have no right to assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, by operation of law
or otherwise, this Agreement, in whole or in part, except to (i) a wholly owned
subsidiary of FC Products LLC or (ii) a Person who jointly and concurrently
receives a valid assignment of the License Agreement as a valid assignee subject
to all of the terms and conditions of the License
 

18

--------------------------------------------------------------------------------

Table of Contents

Agreement and any such assignee receiving the assignment (whether under clause
(i) or (ii)) expressly agrees in writing to assume all of the obligations of FC
Products LLC under this Agreement.
 
(b) FC Sales Inc. may assign this Agreement without FC Products LLC’s consent to
(i) a wholly owned subsidiary of FC Sales Inc., the parent corporation of FC
Sales Inc., or a wholly owned subsidiary of the parent corporation of FC Sales
Inc., or (ii) pursuant to an FC Sales Inc. Change of Control transaction,
provided that that any such assignee receiving the assignment (whether under
clause (i) or (ii)) expressly agrees in writing to assume all of the obligations
of FC Sales Inc. under this Agreement.
 
(c) Except as provided herein, any purported assignment, sale, transfer,
delegation or other disposition hereunder shall be null and void.
 
12.2    Injunctive Relief.  Each party acknowledges that a breach by it of its
obligations under this Agreement, including its obligations set forth in Article
XI would cause the other party irreparable damage.  Accordingly, each party
agrees that in the event of such breach or threatened breach, in addition to
remedies at law, the other party shall have the right to injunctive or other
equitable relief, without the necessity of posting any bond or other security,
to prevent the other’s violations of its obligations hereunder, in addition to
any other remedy to which they may be entitled, at law or in equity.
 
12.3    Severability.  If any provision of this Agreement, or the application
thereof to any Person, place or circumstance, are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, such provision
shall be enforced to the maximum extent possible so as to effect the intent of
the parties, or, if incapable of such enforcement, shall be deemed to be deleted
from this Agreement, and the remainder of this Agreement and such provisions as
applied to other Persons, places and circumstances shall remain in full force
and effect.
 
12.4    Interpretation.  Unless otherwise indicated to the contrary in this
Agreement by the context or use thereof:  (a) the words “herein,” “hereto,”
“hereof” and words of similar import refer to this Agreement as a whole and not
to any particular Section, Article or paragraph hereof; (b) references in this
Agreement to Sections, Articles or paragraphs refer to sections, articles or
paragraphs of this Agreement; (c) headings of Sections are provided for
convenience only and shall not affect the construction or interpretation of this
Agreement; (d) words importing the masculine gender shall also include the
feminine and neutral genders, and vice versa; (e) words importing the singular
shall also include the plural, and vice versa; (f) the words “include”,
“includes” and “including” shall be deemed to be followed in each case by the
phrase “without limitation”; (g) any reference to a statute refers to the
statute, any amendments or successor legislation, and all regulations
promulgated under or implementing the statute, as in effect from time to time;
(h) any reference to an agreement, contract or other document as of a given date
means the agreement, contract or other document as amended, supplemented and
modified from time to time through such date; (i) “$” and “Dollars” mean the
lawful currency of the United States of America and any threshold set in Dollars
herein shall be deemed to refer to the equivalent amount in any other currency,
as the context may require; and (j) “or” shall include the meanings “either” or
“both.”
 

19

--------------------------------------------------------------------------------

Table of Contents

12.5    Amendment and Waiver.  This Agreement may not be amended, a provision of
this Agreement or any default, misrepresentation or breach of warranty or
agreement under this Agreement may not be waived, and a consent may not be
rendered, except in a writing executed by the party against which such action is
sought to be enforced.  Neither the failure nor any delay by any Person in
exercising any right, power or privilege under this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege.  In addition, no course of dealing between or among any Persons
having any interest in this Agreement will be deemed effective to modify or
amend any part of this Agreement or any rights or obligations of any Person
under or by reason of this Agreement.  The rights and remedies of the parties to
this Agreement are cumulative and not alternative.
 
12.6    Governing Law.  The domestic law, without regard to conflicts of laws
principles, of the State of Utah will govern all questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement.
 
12.7    Consent to Jurisdiction. 
 
(a) Each of the parties and all their Affiliates submit to the exclusive
jurisdiction of any state or federal court sitting in Salt Lake City, Utah, in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court.  Each party and all of their Affiliates also agree
not to bring any action or proceeding arising out of or relating to this
Agreement in any other court.  Each of the parties and all of their Affiliates
waive any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety or other security that might
be required of any other party with respect to any such action or proceeding.
 
(b) Each party further agrees that service of any process, summons, notice or
document by U.S. registered mail to such person’s respective address set forth
above shall be effective service of process for any action, suit or proceeding
in the state and federal courts located in the State Utah with respect to any
matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding clause (a).  In addition, each party irrevocably and
unconditionally waives application of the procedures for service of process
pursuant to the Hague Convention for Service Abroad of Judicial and
Extrajudicial Documents in Civil or Commercial Matters.
 
(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT
 

20

--------------------------------------------------------------------------------

Table of Contents

SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVER, (III) IT MAKES SUCH WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION.
 
(d) Either party may refer any of the disputes described in Section 8.3(b) as
subject to possible arbitration to non-binding arbitration by a single
arbitrator in accordance with the CPR Rules for Non-Administered Arbitration
then currently in effect.  The arbitrator shall deliver a written ruling on the
disputed question or questions within one hundred twenty (120) days from the
date on which the arbitration is commenced.  If either party disagrees with the
opinion delivered by the arbitrator, such party may initiate litigation subject
to all of the terms and conditions of this Agreement.  Notwithstanding the
foregoing, nothing in this Section 12.7 shall limit a party’s right to bring any
action for injunctive relief under Section 12.2 at any time.
 
12.8    Independent Contractors.  Each party is an independent contractor and
neither party’s personnel are employees or agents of the other party for
federal, state or other taxes or any other purposes whatsoever, and are not
entitled to compensation or benefits of the other.  Except for the specific
obligations set forth in this Agreement, nothing hereunder shall be deemed to
constitute, create, give effect to or otherwise recognize a joint venture,
partnership or business entity of any kind, nor shall anything in this Agreement
be deemed to constitute either party the agent or representative of the other.
 
12.9    Notices.  All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (i) when delivered if personally
delivered by hand, (ii) when received if sent by a nationally recognized
overnight courier service (receipt requested), (iii) five (5) business days
after being mailed, if sent by first class mail, return receipt requested, or
(iv) when receipt is acknowledged by an affirmative act of the party receiving
notice, if sent by facsimile, telecopy or other electronic transmission device
(provided that such an acknowledgement does not include an acknowledgment
generated automatically by a facsimile or telecopy machine or other electronic
transmission device).  Notices, demands and communications to FC Products LLC
and FC Sales Inc. will, unless another address is specified in writing, be sent
to the address indicated below:
 
        If to Franklin Covey Product Sales Inc.:
 

 
 
Franklin Covey Product Sales Inc.

 
2200 West Parkway Blvd.

 
Salt Lake City, Utah 84119

 
Attn:  Bill Bennett

 
Facsimile No.:  (801) 817-8069

 

21

--------------------------------------------------------------------------------

Table of Contents

        With a copy to (which shall not constitute notice):
 

 
 
Dorsey & Whitney LLP

 
136 South Main Street, Suite 1000

 
Salt Lake City, Utah 84010

 
Attn:  Nolan S. Taylor

 
Facsimile No.:  (801) 933-7373
 

        If to Franklin Covey Products, LLC:
 

 
 
Franklin Covey Products, LLC

 
2250 West Parkway Blvd.

 
Salt Lake City, Utah 84119

 
Attn:  Jeff Anderson

 
Facsimile No.: (801) 817-0280
 

        With a copy to (which shall not constitute notice):
 

 
 
Snell & Wilmer L.L.P.

 
15 West South Temple, Suite 1200

 
Salt Lake City, Utah 84101

 
Attn:  John G. Weston

 
Facsimile No.:  (801) 257-1800

 
12.10    Publicity.  The parties shall use reasonable efforts to cooperate in
issuing a joint press release upon execution of this Agreement and in issuing
further press releases related to this Agreement.  If at any time disclosure
regarding this Agreement is required under public reporting requirements of
applicable securities laws and the parties are not able to agree on the content
and manner of issuing such disclosure, FC Sales Inc. will be authorized to issue
a sole release.  Prior to issuing such a sole release, FC Sales Inc. shall
provide FC Products LLC with an opportunity to review and comment on a draft of
such release and will consider in good faith any comments that FC Products LLC
communicates in a timely fashion on such draft press release.
 
12.11    Complete Agreement.  This Agreement and all Exhibits attached hereto
and, when executed and delivered, the Ancillary Agreements, contain the complete
agreement between the parties and supersede any prior understandings, agreements
or representations by or between the parties, written or oral.  FC Products LLC
acknowledges that FC Sales Inc. has made no representations, warranties,
agreements, undertakings or promises except for those expressly set forth in
this Agreement or in agreements referred to herein that survive the execution
and delivery of this Agreement.
 
12.12    Signatures, Counterparts.  This Agreement may be executed in one or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same instrument.  A facsimile signature will be considered an original
signature.
 

22

--------------------------------------------------------------------------------

Table of Contents

12.13    Construction.  The parties and their respective counsel have
participated jointly in the negotiation and drafting of this Agreement.  In
addition, each of the parties acknowledges that it is sophisticated and has been
advised by experienced counsel and, to the extent it deemed necessary, other
advisors in connection with the negotiation and drafting of this Agreement.  The
parties intend that each representation, warranty and agreement contained in
this Agreement will have independent significance.  If any party has breached
any representation, warranty or agreement in any respect, the fact that there
exists another representation, warranty or agreement relating to the same
subject matter (regardless of the relative levels of specificity) that the party
has not breached will not detract from or mitigate the fact that the party is in
breach of the first representation, warranty or agreement.  The headings
preceding the text of articles and sections included in this Agreement and the
headings to the schedules and exhibits are for convenience only and are not be
deemed part of this Agreement or given effect in interpreting this
Agreement.  References to sections, articles, schedules or exhibits are to the
sections, articles, schedules and exhibits contained in, referred to or attached
to this Agreement, unless otherwise specified.  The word “including” means
“including without limitation.”  A statement that an action has not occurred in
the past means that it is also not presently occurring.  The use of the
masculine, feminine or neuter gender or the singular or plural form of words
will not limit any provisions of this Agreement.  A statement that an item is
listed, disclosed or described means that it is correctly listed, disclosed or
described, and a statement that a copy of an item has been delivered means a
true and correct copy of the item has been delivered.
 
 
 
 
 
 
 
 
 
 
 
[Remainder of page left intentionally blank.]
 

23

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.
 
FRANKLIN COVEY PRODUCT
SALES, INC.
FRANKLIN COVEY PRODUCTS, LLC                                      



By:
  /s/ Steve Young  
By:
  /s/ Sarah Merz
Name:
  Steve Young  
Name:
  Sarah Merz
Title:
  Chief Financial Officer  
Title:
  Chief Executive Officer and President

 
 
Exhibit A     Standard Spread
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT A
 
STANDARD SPREAD
 


 
1.           Standard Spread shall be calculated in the following manner.
 
2.           Definitions
 
 
(a)
“Paper-Based Products” means any paper-based Product manufactured or supplied by
FC Products LLC, including without limitation all Planners.

 
 
(b)
“Non-Paper Products” means (i) with respect to FC Products LLC, any Product
other than a Paper-Based Product that is sourced or purchased by FC Products LLC
and supplied to FC Sales Inc., including binders, specialty products, technology
and other categories, and (ii) with respect to FC Sales Inc., any Content-Rich
Media that is listed on Exhibit R of the License Agreement other than
downloadable versions of such Content-Rich Media, any Online PlanPlus Software,
and any Mobile PlanPlus Software supplied by FC Sales Inc.

 
 
(c)
“Direct Acquisition Cost” means (i) for a Paper-Based Product directly
manufactured by FC Products LLC, the allocated cost of the materials to
manufacture such Product; (ii) for a Paper-Based Product supplied by FC Products
LLC through a third-party manufacturer, the price listed on the invoice and paid
by FC Products LLC plus the cost of shipping the Product to FC Sales Inc.’s
facilities; and (iii) for Non-Paper Products, the price listed on the invoice
and paid by the Supplying Party for the Product plus the cost of shipping the
Product to the Supplying Party’s facilities.

 
 
(d)
“Paper Production Margin” means the Direct Acquisition Cost of the Paper-Based
Product multiplied by 21.8 percent.

 
 
(e)
“Overhead Charge” means (i) for Paper-Based Products, the product of 5 percent
multiplied by the sum of (A) the Direct Acquisition Cost and (B) the Paper
Production Margin, and (ii) for Non-Paper Products, the product of 8 percent
multiplied by the Direct Acquisition Cost.

 
 
(f)
“Surcharge” means an International Surcharge (as defined below) and/or a Back of
Room Sales Surcharge (as defined below).

 
3.           Base Formulas
 
 
(a)
For Paper-Based Products, Standard Spread equals the sum of (i) Direct
Acquisition Cost, (ii) the Paper Production Margin, (iii) the Overhead Charge
and (iv) any applicable Surcharge.

 

 

A-1

--------------------------------------------------------------------------------

Table of Contents

 
(b)
For Non-Paper Products, Standard Spread equals the sum of (i) the Direct
Acquisition Cost, (ii) the Overhead Charge and (iii) any applicable Surcharge.

 
4.           Surcharges
 
 
(a)
Surcharges shall be applied to the result of the formulas set forth above if FC
Products LLC must (i) ship the Product outside of the United States (an
“International Surcharge”) or (ii) provide the Product for Back of Room Sales (a
“Back of Room Sales Surcharge”).

 
 
(b)
For all Products supplied at Standard Spread, the International Surcharge is the
product of the base formula multiplied by 15 percent.

 
 
(c)
For all Products supplied at Standard Spread, the Back of Room Sales Surcharge
is the product of the base formula multiplied by fifty percent (50%).  If a
Product is supplied to a Back of Room Sale outside the United States, the Back
of Room Surcharge is calculated after adding in the International Surcharge.

 

 

A-2

--------------------------------------------------------------------------------

 